Citation Nr: 0407492	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-20 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), emphysema, asbestosis, as a result 
of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish the claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  It has not been shown by competent evidence that the 
veteran has chronic obstructive pulmonary disease, emphysema, 
or asbestosis, as a result of asbestos exposure that is 
related to an in service injury, disease, or event.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease, emphysema, and 
asbestosis were not incurred or aggravated by service, 
including as a result of asbestos exposure.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As a preliminary matter, the Board conducted a detailed 
review of the claims folder and finds that the RO has 
fulfilled or surpassed the requirements of the VCAA in this 
matter.  The Board finds that numerous documents provided to 
the veteran, including the June 2002 rating decision and the 
December 2002 Statement of the Case (SOC) have satisfied the 
requirement at § 5103A of VCAA in that they clearly notify 
him of the evidence necessary to substantiate his claim.  

By letters dated in June 2001 and January 2002, the RO 
informed the veteran of how responsibilities in developing 
the record are divided in accordance with VCAA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Although these letters 
express a preference of 60 and 30 days respectively, they 
clearly advised the veteran that he had a period of one year 
from the date of the letters to submit additional information 
and evidence, which is a correct statement of the veteran's 
rights in the development of his claims.  See Paralyzed 
Veterans of Am. v. Sec. of Veterans Affairs, 345 F.3d 1334, 
1344-47 (Fed. Cir. 2003), (invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.
§ 5103(b)(1)).  In this regard, the Board also notes the 
provisions of the Veterans Benefits Act of 2003, which now 
allow VA to complete decisions prior to the one year appeal 
period under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  
This provision was made retroactively effective from November 
9, 2000.  Id. at § 701(c).

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The veteran's initial 
denial by the RO was in December 2002, one year and six 
months after the initial letter.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that was not of record.  The letters addressed 
the second requirement by informing the veteran that VA would 
make reasonable efforts to obtain certain types of records 
and would continue to seek Federal agency records unless it 
is determined that additional efforts would be futile.  The 
January 2002 letter informed the veteran of what evidence VA 
had and the June 2001 letter specifically advised the veteran 
of what evidence was needed to substantiate his claim and 
what he was expected to provide.  Lastly, the letter did not 
advise the veteran to send in everything he had pertaining to 
his claim.  However, this advisement is not a 
"requirement."  VA OGC Prec. Op. No. 1-2004 (Feb. 24, 2004) 
apparently holds the Court's finding in Pelegrini that a 
request that a claimant provide VA with any evidence in his 
or her possession that pertains to the claim is an explicit 
requirement of 38 U.S.C. § 3.159(b) and an implicit 
requirement of section 5103(a), is non-binding obiter dictum.  
"Obiter dictum" (often abbreviated as "dictum") is "[a] 
judicial comment made during the course of delivering a 
judicial opinion . . . that is unnecessary to the decision in 
the case and therefore not precedential." Black's Law 
Dictionary 1100 (7th ed. 1999).  Precedent opinions of the 
chief legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  

There is no indication of any outstanding Federal Government 
records or other records that have been identified by the 
claimant.  Based on the above analysis, there is no 
indication in this case that any further notification or 
assistance would produce evidence that would change the 
Board's decision and, therefore, any error for noncompliance 
with the notice provisions of the VCAA is harmless.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In addition, as the 
appellant has been provided with the opportunity to present 
evidence and arguments on his behalf and availed himself of 
those opportunities, appellate review is appropriate at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service one must present a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service medical records show the veteran underwent an 
enlistment physical examination in January 1948, which was 
negative for abnormal findings, defects, or diagnoses.  A 
chest x-ray taken later in the month was interpreted to be 
normal.  The veteran presented in February 1948, complaining 
of a cough, chills, fever, and 
coryza.  The veteran reported onset was approximately five 
days earlier with malaise followed by upper respiratory 
infection symptoms.  Physical examination indicated the lungs 
were clear.  The diagnosis was catarrhal fever.  The veteran 
was treated with bed rest, regular diet, force fluids, hot 
saline gargles, and nasal spray.  Follow up one week later 
showed current complaints and treatment remained the same.  
Approximately two weeks from onset, physical examination 
revealed coarse rales in the L.L.B. (left lateral border). A 
chest x-ray was done and was interpreted to be negative.  
After approximately three weeks from onset, the veteran was 
asymptomatic; he was returned to duty at that time.
  
Chest x-rays were also taken as a matter of course in 
November 1949, December 1950, and October 1951; each study 
was interpreted to be normal.  Service personnel records show 
that the veteran performed temporary active duty on numerous 
ships, including USS Midway (CVB-41), USS Worcester, (CL-
144), USS Wright (CVL-49), USS Leyte (CV-32), USS Rochester 
(CA-124), USS Salerno Bay, (CVE-110), and USS Roanoke (CL-
145).  While on temporary active duty, his assignment was to 
perform maintenance on helicopters.  The veteran underwent 
numerous physical examinations in connection with these 
transfers in April 1948, November 1948, January 1949, 
February 1950, March 1950, April 1950, May 1950, September 
1950, October 1950, January 1951, February 1952, April 1952, 
November 1952, February 1953, July 1953, and February 1954.  
The conclusion on each examination was the veteran was 
physically qualified for transfer.  The veteran underwent a 
discharge physical examination in August 1954.  Clinical 
evaluation was normal.  Chest x-ray taken in July 1954 was 
interpreted to be normal.

A January 2001 report from S.S., M.D., the veteran's private 
physician, indicates that the veteran had a history of COPD 
and a five-year history of chronic steroids.  His history 
also included fever, chills, hemoptysis, loss of appetite, or 
loss of weight.  He reported that he quit smoking three years 
earlier.  He had a 60-pack-year smoking history.  A few days 
before the examination, he was placed on oxygen for shortness 
of breath.  On physical examination, the lungs had diminished 
breath sounds with bilateral expiratory rhonchi.  An old 
chest x-ray from a couple of years earlier was interpreted to 
be normal.  The pertinent impression was history of COPD and 
COPD exacerbation.  Dr. S. also noted the veteran had a 
history of asbestos exposure in the 40's and 50's.  A report 
of a follow-up visit dated approximately two weeks later, 
reveals the impression was COPD and asbestosis.  The report 
indicates the veteran was clinically better.  

Reports from Dr. S. in April 2001 indicate COPD was stable.  
A CT scan of the chest was interpreted to show evidence of 
central lobar emphysema.  There was no evidence of any 
pleural calcification.  

A November 2001 statement from the Navy Medical Liaison 
Office for Determination of Exposure (the Office) indicates 
the office has no way of determining the extent the veteran 
was exposed to asbestos during Naval service.  The Office was 
able to assert that General Specifications for Ships during 
the veteran's period of service required heated surfaces to 
be covered with an insulating material, which in high 
probability included asbestos products.  Surfaces of piping, 
flanges, valves, fittings, machinery, boilers, evaporators, 
and heaters required insulation.  Noting the veteran's 
occupation as an Aviation Machinist's Mate, the Office 
concluded that exposure was probable.  The Office was unable 
to positively state that the veteran was or was not exposed 
to asbestos.

The veteran underwent a VA compensation and pension physical 
examination in March 2002.  The claims file was reviewed, as 
well as records of a recent admission and summary notes.  
Medical history included COPD, steroid dependency for past 
several years, and intermittent oxygen dependency.  The 
veteran reported he began smoking cigarettes when he was 15 
and continued until he was 66 years of age (a 50 one-pack 
year history).  He stated he began to experience shortness of 
breath minimally as early as the 1950s.  This became worse 
later and since an episode of pneumonia three years earlier, 
he has had progressively worse shortness of breath.  Other 
than pneumonia, the veteran denied having had numerous 
infections.  

The veteran indicated he had intermittent wheezing.  He 
denied unexplained fever, chills, night sweats, and pleuritic 
chest pain.  He reported being exposed to asbestos through 
his presence on carriers that used asbestos insulation, which 
was continually stripped and reapplied.  The veteran reported 
he never engaged in the stripping or reapplying, and he never 
had a job as a civilian that exposed him to asbestos.  Review 
of chest x-ray reports revealed some interstitial changes and 
on one report, granularity of the basilar markings, but there 
were no diagnostic signs of asbestos present.  Following the 
physical examination, the impression was COPD/emphysema, 
severe.  The examining physician concluded, based on the 
history and records available, it is not likely that 
asbestosis is present or playing a role in the veteran's lung 
disease.  He indicated a CT scan of the chest without 
contrast would be helpful.  The examination report was 
amended to show the interpretation of the CT scan of the 
chest, which was no sign of asbestosis.  The final conclusion 
was COPD and no asbestosis.

Inpatient records show the veteran was admitted to a private 
hospital in August 2002.  The pertinent admitting diagnoses 
included respiratory failure, acute exacerbation of COPD, and 
possible pneumonia.  History and Physical Record indicate the 
veteran presented with complaints of shortness of breath, 
diaphoresis, and pain with coughing in his chest.  The 
veteran was treated with mechanical ventilation and insertion 
of an endotracheal tube.  Discharge diagnoses were the same 
as admitting diagnoses.
 
In November 2002, J.C.S., M.D. indicated that in order to 
check for asbestosis, the veteran would need a biopsy of the 
lung.


II.  Analysis

Review of the record indicates that service connection for 
chronic obstructive pulmonary disease, emphysema, or 
asbestosis, as a result of asbestos exposure is not 
warranted.  The Court has held that in order to prevail on 
the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The veteran contends that he 
developed COPD, emphysema, and asbestosis as a result of him 
being exposed to asbestos insulation on the many ships where 
he was assigned during service.  Thus, initially, it is 
important to note that the veteran is not asserting that he 
had any of these chronic conditions in service.  Review of 
the service medical records fails, in fact, to show any of 
the veteran's claimed disabilities.  The only reference to a 
respiratory illness was an acute episode of catarrhal fever 
in February 1948, after a little over a month of active duty.  
There is evidence from the Navy Medical Liaison Office for 
Determination of Exposure that the veteran probably was 
exposed to asbestos materials.  Having established that 
asbestos exposure was probable, the pivotal issues are 
whether the veteran has a current diagnosis, and if so, 
whether the diagnosis can be linked to the in-service 
asbestos exposure.

The medical evidence conflicts with regard to the veteran's 
diagnosis of asbestosis.  The veteran's personal physician 
appeared to make the diagnosis based on the history of 
asbestos exposure provided by the veteran and his physical 
examination.  The records, however, do not reveal any 
substantiation, e.g., chest x-ray or CT of the chest, or lung 
biopsy, which supports the diagnosis.  The VA examiner, who 
reviewed the veteran's claims file in its entirety, found no 
evidence of asbestosis in x-rays or CT scans.  Consequently, 
his impression was negative for asbestosis.  Because of the 
thorough nature of his examination, which included 
radiographic examination, and his review of the claims file, 
the Board finds his opinion has greater credibility and 
probative value.  Greater weight may be placed on one 
physician's opinion than another's depending on factors, such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In reaching this conclusion, the Board further notes 
that the "treating physician rule" that gives the opinions 
of treating physicians greater weight in evaluating medical 
evidence has been rejected in the context of veterans 
benefits claims.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  

The evidence provided by one of the veteran's treating 
physician's also indicates that a biopsy of the lung would be 
needed to check for asbestosis.  The Board interprets this 
statement as an allegation that the VA examination was 
inadequate.  The Board does not find Dr. S' statement to be 
sufficiently probative of the matter because there is no 
evidence that he had reviewed the veteran's VA examination 
report, or the CT scan itself.  Review of the March 2002 VA 
examination report indicates that all objective findings 
necessary for evaluation of the veteran's respiratory 
disabilities were observed and recorded.  Therefore, the 
examination appears complete and adequate.  Specifically, the 
examiner notes that a CT scan of the chest would be helpful 
in diagnosing asbestosis.  He ordered the scan and amended 
his report to reflect the CT scan was negative for any 
evidence of asbestosis.  Although Dr. J.C.S.' statement was 
made after the VA examination and therefore, it was not 
specifically addressed by the VA examiner, the VA examiner 
gave no indication that a competent diagnostic impression 
could not be reached on the basis of history, physical 
examination, chest x-ray, and CT scan of the chest.  His 
conclusion is clear and unequivocal; the veteran does not 
have a current diagnosis of asbestosis.  In the absence of 
proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

There is no dispute over the veteran's diagnoses of COPD and 
emphysema.  However, there is no competent evidence that 
these disabilities are causally linked to service.  As noted 
earlier, the only evidence of respiratory symptoms in service 
involves an acute illness that developed and resolved within 
a few weeks' time.  The first diagnosis of respiratory 
illness of record post-service comes in April 2001, over 45 
years after the veteran's termination of service.  The Board 
observes that the medical history from these treatment 
records indicates the veteran had been on steroids for five 
years at that point.  However, even when conceding that the 
veteran had been diagnosed with the COPD and/or emphysema 
five years earlier, there remains a lapse of 40 years between 
service and diagnosis or further complaint.  Accordingly, the 
evidence fails to show chronicity in service or continuity of 
symptoms after service upon which, service connection for 
COPD or emphysema could be granted.  38 C.F.R. § 3.303.  The 
Board recognizes the veteran's sincere belief that these 
illnesses were brought about by in-service exposure to 
asbestos; however, he has not presented evidence to show his 
opinion is competent in such matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.)  

As the preponderance of the evidence is against the claims 
for service connection for chronic obstructive pulmonary 
disease, emphysema, or asbestosis, as a result of asbestos 
exposure, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).











ORDER

Service connection for chronic obstructive pulmonary disease, 
emphysema, or asbestosis, as a result of asbestos exposure is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



